DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/01/2022 has been entered and made of record. Claims 1-16 are pending.

Response to Arguments
Applicant's arguments, filed 04/28/2022, have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant's amendment. Claims 1 and 15 have been amended to recited to notify a predetermined recipient, via the communication interface, of information related to a content of a change made to the virtual plant by updating. Applicant argues STUMP et al. (2021/0096543 A1) in view of PETUNIN et al. (2005/0044518 A1) fails to disclose notifying information related to a content of a change. Examiner respectfully disagrees. Petunin is relied upon as teaching the art of collaboration and syncing changes amongst a plurality of clients. A user on client (206) may request edits [0040] to the master design (116), and the edit requests are submitted to the server (200) [0038]. Accepted edits are applied to the master design (116). Clients (202, 204, 206) can then be synchronized with master design (116) [0038]. Furthermore, the edit event is completed when the server broadcasts the synchronization message to all clients. The edit may be shown in a different color on the requesting user’s display until confirmation notification is received  [0065]. Therefore, by highlighting the edit to the users, the users are notified of the content that is being changed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over STUMP et al. (2021/0096543 A1) in view of PETUNIN et al. (2005/0044518 A1).
RE claim 1, Stump teaches and industrial integrated development environment (IDE) that allows interaction with a virtual reality presentation of a plant facility. The method/system comprises:
(a)
a processor; and

Fig. 2, IDE system (202) includes one or more processors (218) [0045, 0050]
(b)
a communication interface;

Fig. 2, user interface component (204) (said communication interface) can be configured to communicatively interface with an IDE client that executes on a client device that is communicatively connected to the IDE system (202) [0046].
Stump teaches the client device can be a wearable AR/VR appliance (1010) that can interface with industrial IDE system (202) via user interface component (204), which may comprise a wired or wireless network interface (said communication interface), a near-field communication interface (said communication interface), or other such device interface suitable for the particular platform on which the IDE system (202) is implemented [0086]. 
wherein the processor is configured to:
(c)
generate a virtual plant based on various types of drawings of a plant;

Fig. 1, a number of industrial controllers (118) are deployed throughout an industrial plant environment to monitor and control respective industrial systems or processes [0030]. Stump teaches an industrial IDE system that supports a virtual design environment that allows an automation system designer to perform project development via interaction with a virtual reality presentation of the plant facility [0040]. The user interface component (204) can receive user input data and render output data [0046]. User interface component (314) can be configured to generate and serve suitable interface screens or environments to a client device, and exchange data via these interface environments [0046]. Input data that can be received via various embodiments of user interface component (204) can include, but is not limited to, engineering drawings (said various types of drawings of a plant) [0046, 0057]. The IDE system (202) includes a virtual rendering component (210) that is used to render a virtual reality presentation of an industrial facility on a user’s wearable appliance, and translate user interactions with the VR presentation (said generate a virtual plant) [0045, 0048]. User interface component (314) can be configured to generate and serve suitable interface screens or environments to a client device [0046]. Fig. 10, the plant model (1002) may be a digital twin of an existing plant [0088].
(d)
update the virtual plant, when a change is made to a drawing among the various types of drawings, based on the change; and 

Fig. 3, processes of IDE system (202) can be implemented on a cloud platform that facilitate collaborative project development whereby multiple developers (304) contribute design and programming input to a common automation system project (302) [0052, 0082-0085]. Portions of the plant model (1002) can be built by translating engineering drawings (e.g., CAD files) to automation objects (222) and associated linkages [0109]. Stump teaches updating the virtual plant [0101] however fails to disclose updating based on the drawing.
     Petunin teaches a system/method for multiple users to simultaneously edit a CAD drawing [0031]. As shown in Fig. 2, each client (202, 204, 206) enables users to request edits to the master design (116) in parallel with one another while viewing edits made to the master design (116) by other users [0036]. A user on client (206) may request edits [0040] to the master design (116), and the edit requests are submitted to the server (200) [0038]. Accepted edits are applied to the master design (116). Clients (202, 204, 206) can then be synchronized with master design (116) (said update the virtual plant, when a change is made to a drawing) [0038].
     Stump is silent to the process of its collaboration method implemented within the method/system. It would have been obvious before the effective filing date of the claimed invention to implement the client editing technique of Petunin within the collaboration of Stump. The collaboration technique of Petunin allows for multiple user to simultaneously edit a drawing [0031] while determining and resolving conflicts [0053-0057]. The synchronizer (606) provides the means for all clients to see the edits to the master design (116) and view the most recent version simultaneously [0058]. In the combined invention, Stump teaches the plant model (1002) can be built by translating engineering drawings (e.g., CAD files) to automation objects (222) and associated linkages [0109]. Thus, the edited files as taught by Petunin, can be translated to build the plant model (1002) (said update the virtual plant, when a change is made to a drawing among the various types of drawings, based on the change).
(e)
notify a predetermined recipient, via the communication interface, of information related to a content of a change made to the virtual plant by updating.

In further view of Petunin, Petunin teaches simultaneously editing a drawing. The edit event is completed when the server broadcasts the synchronization message to all clients. Furthermore, the edit may be shown in a different color on the requesting user’s display until confirmation notification is received  [0065]. Therefore, by highlighting the edit to the users, the users are notified of the content that is being changed (said notify information related to a content of change).


RE claim 2, Stomp in view of Petunin teaches wherein the processor is configured to 
(a)
perform verification of whether an element changed at a time of updating of the virtual plant is an element needing to be listed in the various types of drawings at the time of updating and

Stomp teaches editing the VR environment [0095]. As a result, engineering drawings and visualizations reflect the interaction, such as relocation of a pump or generate other such aspects of system project (302) (said element needing to be listed in the various type of drawings) [0101]. Therefore, all the elements within the drawings and environment are updated throughout.
     Furthermore, Petunin teaches an edit request may comprise a list of one or more objects and corresponding commands made by the particular user [0040]. The server (200) processes the edit requests and either accepts or rejects them. Rejected edit requests are reported back to the requesting client [0038]. Accepted edit request are applied to the master design (116) (said verification). All clients can then be synchronized with master design (116) [0038]. 
(b)
include a result of the verification in the information related to the change made to the virtual plant by updating.

In view of Petunin, accepted edit request are applied to the master design (116) (said verification). All clients can then be synchronized with master design (116) [0038]. Thus, the updated master design (116) with the accepted edit provides the result of the verification in the information related to the change.

The same motivation to combine as taught in the rationale of claim 1 is incorporated herein.

RE claim 3, in further view of Petunin, Petunin teaches wherein the processor is configured to 
(a)
perform verification of whether an element changed at a time of updating of the virtual plant is reflected in the various types of drawings at the time of updating and

Stomp teaches editing the VR environment [0095]. As a result, engineering drawings and visualizations reflect the interaction, such as relocation of a pump or generate other such aspects of system project (302) (said element reflected in various types of drawings) [0101]. Therefore, all the elements within the drawings and environment are updated throughout.
     Petunin teaches an edit request may comprise a list of one or more objects and corresponding commands made by the particular user [0040]. The server (200) processes the edit requests and either accepts or rejects them. Rejected edit requests are reported back to the requesting client [0038]. Accepted edit request are applied to the master design (116) (said verification). All clients can then be synchronized with master design (116) (said element reflected in various types of drawings) [0038]. 
(b)
include a result of the verification in the information related to the change made to the virtual plant by updating.

Accepted edit request are applied to the master design (116) (said verification). All clients can then be synchronized with master design (116) [0038]. Thus, the updated master design (116) with the accepted edit provides the result of the verification in the information related to the change.

The same motivation to combine as taught in the rationale of claim 1 is incorporated herein.

RE claim 4, in further view of Petunin, Petunin teaches wherein the processor is configured to 
(a)
perform verification of whether an element changed at a time of updating of the virtual plant is reflected in the various types of drawings at the time of updating and

Stomp teaches editing the VR environment [0095]. As a result, engineering drawings and visualizations reflect the interaction, such as relocation of a pump or generate other such aspects of system project (302) (said element reflected in various types of drawings) [0101]. Therefore, all the elements within the drawings and environment are updated throughout.
     Petunin teaches an edit request may comprise a list of one or more objects and corresponding commands made by the particular user [0040]. The server (200) processes the edit requests and either accepts or rejects them. Rejected edit requests are reported back to the requesting client [0038]. Accepted edit request are applied to the master design (116) (said verification). All clients can then be synchronized with master design (116) (said element reflected in various types of drawings) [0038]. 
(b)
include a result of the verification in the information related to the change made to the virtual plant by updating.

Accepted edit request are applied to the master design (116) (said verification). All clients can then be synchronized with master design (116) [0038]. Thus, the updated master design (116) with the accepted edit provides the result of the verification in the information related to the change.

The same motivation to combine as taught in the rationale of claim 1 is incorporated herein.

RE claim 5, Stomp teaches wherein the processor is configured to perform the verification on various types of drawings other than the drawing changed at the time of updating. 
Stomp teaches editing the VR environment [0095]. As a result, engineering drawings and visualizations reflect the interaction, such as relocation of a pump or generate other such aspects of system project (302) (said verification on various types of drawings) [0101]. Therefore, all the elements within the drawings and environment are updated throughout. Furthermore, Stomp teaches generating portions of the plant model (1002) by translating engineering drawings (e.g., CAD files) to automation objects (222) and associated linkages [0109].
	As modified by Petunin, Petunin is relied upon as editing drawings of a system in a collaborative manner. An edit request may comprise a list of one or more objects and corresponding commands made by the particular user [0040]. The server (200) processes the edit requests and either accepts or rejects them. Rejected edit requests are reported back to the requesting client [0038]. Accepted edit request are applied to the master design (116) (said verification). All clients can then be synchronized with master design (116) [0038].
The same motivation to combine as taught in the rationale of claim 1 is incorporated herein.

RE claim 6, Stomp teaches wherein the processor is configured to perform the verification on various types of drawings other than the drawing changed at the time of updating. 
Stomp teaches editing the VR environment [0095]. As a result, engineering drawings and visualizations reflect the interaction, such as relocation of a pump or generate other such aspects of system project (302) (said verification on various types of drawings) [0101]. Therefore, all the elements within the drawings and environment are updated throughout. Furthermore, Stomp teaches generating portions of the plant model (1002) by translating engineering drawings (e.g., CAD files) to automation objects (222) and associated linkages [0109].
	As modified by Petunin, Petunin is relied upon as editing drawings of a system in a collaborative manner. An edit request may comprise a list of one or more objects and corresponding commands made by the particular user [0040]. The server (200) processes the edit requests and either accepts or rejects them. Rejected edit requests are reported back to the requesting client [0038]. Accepted edit request are applied to the master design (116) (said verification). All clients can then be synchronized with master design (116) [0038].
The same motivation to combine as taught in the rationale of claim 1 is incorporated herein.

RE claim 7, Stomp teaches wherein the processor is configured to perform the verification on various types of drawings other than the drawing changed at the time of updating. 
Stomp teaches editing the VR environment [0095]. As a result, engineering drawings and visualizations reflect the interaction, such as relocation of a pump or generate other such aspects of system project (302) (said verification on various types of drawings) [0101]. Therefore, all the elements within the drawings and environment are updated throughout. Furthermore, Stomp teaches generating portions of the plant model (1002) by translating engineering drawings (e.g., CAD files) to automation objects (222) and associated linkages [0109].
	As modified by Petunin, Petunin is relied upon as editing drawings of a system in a collaborative manner. An edit request may comprise a list of one or more objects and corresponding commands made by the particular user [0040]. The server (200) processes the edit requests and either accepts or rejects them. Rejected edit requests are reported back to the requesting client [0038]. Accepted edit request are applied to the master design (116) (said verification). All clients can then be synchronized with master design (116) [0038].
The same motivation to combine as taught in the rationale of claim 1 is incorporated herein.

RE claim 8, claim 8 recites the system of claim 1. Therefore, the same rationale used for claim 1 is applied. Furthermore, Stump teaches user interface component (204) can be configured to communicatively interface with an IDE client (said terminal apparatus) that executes on a client device that is communicatively connected (said capable of communicating) to the IDE system (202) (said drawing management apparatus) [0046]. 

RE claim 9, claim 9 recites the system of claim 2. Therefore, the same rationale used for claim 2 is applied. Furthermore, Stump teaches user interface component (204) can be configured to communicatively interface with an IDE client (said terminal apparatus) that executes on a client device that is communicatively connected (said capable of communicating) to the IDE system (202) (said drawing management apparatus) [0046]. 

RE claim 10, claim 10 recites the system of claim 3. Therefore, the same rationale used for claim 3 is applied. Furthermore, Stump teaches user interface component (204) can be configured to communicatively interface with an IDE client (said terminal apparatus) that executes on a client device that is communicatively connected (said capable of communicating) to the IDE system (202) (said drawing management apparatus) [0046]. 

RE claim 11, claim 11 recites the system of claim 4. Therefore, the same rationale used for claim 4 is applied. Furthermore, Stump teaches user interface component (204) can be configured to communicatively interface with an IDE client (said terminal apparatus) that executes on a client device that is communicatively connected (said capable of communicating) to the IDE system (202) (said drawing management apparatus) [0046]. 

RE claim 12, claim 12 recites the system of claim 5. Therefore, the same rationale used for claim 5 is applied. Furthermore, Stump teaches user interface component (204) can be configured to communicatively interface with an IDE client (said terminal apparatus) that executes on a client device that is communicatively connected (said capable of communicating) to the IDE system (202) (said drawing management apparatus) [0046]. 

RE claim 13, claim 13 recites the system of claim 6. Therefore, the same rationale used for claim 6 is applied. Furthermore, Stump teaches user interface component (204) can be configured to communicatively interface with an IDE client (said terminal apparatus) that executes on a client device that is communicatively connected (said capable of communicating) to the IDE system (202) (said drawing management apparatus) [0046]. 
RE claim 14, claim 14 recites the system of claim 7. Therefore, the same rationale used for claim 7 is applied. Furthermore, Stump teaches user interface component (204) can be configured to communicatively interface with an IDE client (said terminal apparatus) that executes on a client device that is communicatively connected (said capable of communicating) to the IDE system (202) (said drawing management apparatus) [0046]. 

RE claim 15, claim 15 recites similar limitations as claim 1 but in process form. Therefore, the same rationale used for claim 1 is applied. Furthermore, Stump teaches processes being implemented within the system disclosed in claim 1 [0044].

RE claim 16, Stump teaches wherein
(a)
the various types of drawings include design drawings specifying elements of an actual plant and a relationship between the elements of the actual plant, and 

The industrial IDE supports features that span the full automation lifecycle, including design (e.g., device selection and sizing, controller programming, visualization development, device configuration, testing, etc.) [0042]. Input data that can be received via various embodiments of user interface component (204) can include, but is not limited to, engineering drawings (said various types of drawings of a plant) [0046, 0057]. The IDE system (202) includes a virtual rendering component (210) that is used to render a virtual reality presentation of an industrial facility on a user’s wearable appliance, and translate user interactions with the VR presentation (said generate a virtual plant) [0045, 0048]. The user’s interactions with the VR presentation can be interpreted as specifications for modifying the design or operation of an existing automation system (said specifying elements of an actual plant and a relationship between the elements of the actual plant), and translated to project data satisfying the design specifications by the project generation component (206) [0048]. Simulation component (212) can be configured to simulate execution of multiple control devices, including but not limited to industrial controllers, motor drives, and other such control devices- using the system project data and the digital plant model [0049]. Furthermore, automation objects (222) represent various classifications of real-world industrial assets (402) and substantially any level of an industrial enterprise, including individual devices, machines made up of many industrial devices and components, and entire production lines or process control systems (said specifying elements of an actual plant and a relationship between the elements of the actual plant) [0054]. Automation objects (222) serve as programmatic representations of their corresponding industrial assets (402), and can be incorporated into a system project (302) as elements of control code, a 2D or 3D visualization, a knowledgebase or maintenance guidance system for the industrial assets, or other such aspects (said specifying elements of an actual plant and a relationship between the elements of the actual plant) [0055].
(b)
wherein the virtual plant corresponds to data virtually indicating equipment in the actual plant and a relationship between the equipment in the actual plant.

Automation objects (222) (said virtual plant) for a given type of industrial asset can encode properties associated with the industrial asset (402) (said actual plant) represented by the object (222) (said virtual plant corresponds to data virtually indicating equipment in the actual plant and a relationship between the equipment in the actual plant) [0055].



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS whose telephone number is (571)272-7661 and personal fax number is (571)273-7661. The examiner is currently part time and can be reached on Monday-Friday 5:30am-9:30am and sporadically throughout the day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
18 May 2022